 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANTIAGO COVARRUBIAS,                              No. 2:19-cv-0499 AC P
12                       Petitioner,
13            v.                                         ORDER
14    XAVIER BECERRA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. ECF

19   Nos. 1, 2. This court will not rule on petitioner's request to proceed in forma pauperis.

20          Petitioner is incarcerated in Ironwood State Prison and was convicted in San Diego

21   County. San Diego County is in an area covered by the United States District Court for the

22   Southern District of California.

23          Pursuant to 28 U.S.C § 2241(d), courts in both the district of conviction and the district of

24   confinement have concurrent jurisdiction over applications for habeas corpus filed by state

25   prisoners. Because petitioner was not convicted in this district, and is not presently confined

26   here, this court does not have jurisdiction to entertain the application.

27   ////

28   ////
                                                         1
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:
 2          1. This court has not ruled on petitioner’s application to proceed in forma pauperis, and
 3          2. This matter is transferred to the United States District Court for the Southern District of
 4   California. 28 U.S.C. § 2241(d); 28 U.S.C. § 1406(a).
 5   DATED: March 22, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
